[*] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. Exhibit 10.5 TRANSITION SERVICES AGREEMENT THIS TRANSITION SERVICES AGREEMENT (this “ Agreement ”) is made and entered into as of the Closing Date (the “ Effective Date ”), by and between Fujitsu Semiconductor Limited, a Japanese corporation (the “ Seller ”), and Spansion LLC, a Delaware limited liability company (for purposes of this Agreement, the “ Buyer ”). The Seller and the Buyer are referred to herein collectively as the “ Parties ” and individually as a “ Party ”. RECITALS WHEREAS, the Seller, the Buyer and Nihon Spansion Limited, a Japanese corporation , have entered into a Stock Purchase Agreement, dated as of April 30, 2013 (the “ Stock Purchase Agreement ”); WHEREAS , to help facilitate, for a limited period of time following the Closing Date, the Buyer’s operation of the AM Business as it was operated immediately prior to the Effective Date, the Seller has agreed to provide or cause to be provided to the Buyer and certain of the Buyer Parties certain services for the periods of time and on the terms and conditions set forth in this Agreement; and NOW, THEREFORE, in consideration of the foregoing and the covenants and agreements contained herein, and intending to be legally bound hereby, the Parties agree as follows: AGREEMENT 1.DEFINITIONS; INTERPRETATION. Terms Defined in this Agreement . The following terms when used in this Agreement shall have the following definitions. Capitalized terms that are used in this Agreement but not defined herein shall have the meanings set forth in the Stock Purchase Agreement: 1.1.1“ Additional Services ” has the meaning provided in Section 2.6
